DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of copending Application No. 16/211366 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 1 is generic to claim 15 of the ‘366 application. The following dependent claims are disclosed and claimed in the associate ‘366 application:
Instant claim 2 claimed in ‘366 claim 14.
 Instant claim 3 claimed in ‘366 claim 16.
Instant claim 4 is disclosed at [0073] of the as filed specification and thus obvious to use for the substrate as claimed.
Instant claim 5 claimed in ‘366 claim 17.
Instant claim 6 is disclosed at [0075] of the as filed specification and thus obvious to use for the substrate as claimed
Instant claim 7 claimed in ‘366 claim 18.
Instant claim 8 claimed in ‘366 claim 19.
Instant claim 9 claimed in ‘366 claim 7.
Instant claim 10 claimed in ‘366 claim 9.
Instant claim 11 claimed in ‘366 claim 10.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, the recitation “a resistance of the copper foil is less than 0.16 Ohm-gram/m2” is indefinite at to the units being claims and the antecedently claimed “copper foil”. It is unclear if the “Copper foil” referred to in the phrase is the ray copper foil, the copper foil at any point in the production cycle, or the final copper foil as formed. Further, the weight unit of the phrase is indefinite as to what weight is being referred to in grams, i.e. whether it is the weight of foil, a specific loading of copper particles, or the like. The instant specification is particularly silent as to how said value is derived or measured. Thus, since said recitation is an explicit limitation of a property of a copper foil, in light of the prior art, it is indefinite as to what may or may not read on said limitation, whether said limitation is inherent in copper foils, how to measure said limitation, or if the limitation is the result of the process as claimed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oguro et al (US 2012/0205146 A1).
As to claim 1, Oguro discloses  a method of manufacturing a copper foil for high frequency transmission (Abstract), comprising: 
	producing a raw copper foil having a predetermined surface by an electrolyzing process ([0058] “untreated electrolytic copper foil” , [0045]; 
	forming a roughened layer on the predetermined surface of the raw copper foil, wherein the step of forming a roughened layer further includes an arsenic-free electrolytic roughening treatment ([0059] “first copper roughening particles and treatment”) and an arsenic-free electrolytic surface protection treatment ([0060] “second fine copper roughening particle treatment”); and 
	forming a surface treatment layer on the roughened layer, wherein the surface treatment layer is made of a material including at least one non-copper metal element, and the concentration of the non-copper metal element is smaller than 400ppm ([0061] “metal zinc plating conditions” [0053]-[0054] where the amount of zin of 2.5-4.5 mg/dm2 amounts to less than 400 ppm which further reads on instant claims 4 and 5)
	and laminating the substrate with the copper foil with the laminating surface facing the substrate ([0064]).

As to claim 3, Oguro discloses an epoxy resin substrate ([0064]) or a liquid crystal polymer ([0006]).

As to claim 4, Oguro discloses wherein the substrate is made of polyimide, ethylene terephthalate, and polycarbonate ([0010]).

As to claim 5, Oguro discloses providing an adhesive layer to bond the copper foil and the substrate to each other ([0062] “silane coupling treatment”).

As to claim 6, Oguro further discloses wherein the substrate is directly bonded to the copper foil (via laminating step above since any treatments provided, i.e. the silane coupling treatment are a part of the cooper foil).

As to claim 8, Oguro discloses using the method for making printed circuit boards and flexible circuit boards ([0006], [0010]) 

Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii et al (US 2016/0183380 A1).
As to claim 1, Ishii discloses  a method of manufacturing a copper foil for high frequency transmission (Abstract), comprising: 
	producing a raw copper foil having a predetermined surface by an electrolyzing process ([0464]-[0497] disclosing common electrolytic raw foil, double sided flat electrolytic raw foil, and ultrathin raw copper foil); 
	forming a roughened layer on the predetermined surface of the raw copper foil, wherein the step of forming a roughened layer further includes an arsenic-free electrolytic roughening treatment ([0517], [0540], [0561], [0583], [0627], [0671], [0694] “fine roughening treatment” which each disclose not ussing arsenic)  and an arsenic-free electrolytic surface protection treatment (“covering plating” [0532], [0553], [0574], [0597], [0618], [0641], [0662], [0686], [0709], [0729]); and 
	forming a surface treatment layer on the roughened layer, wherein the surface treatment layer is made of a material including at least one non-copper metal element, and the concentration of the non-copper metal element is smaller than 400ppm [0738] “Barrier (heat resistance) treatment” [0744] “Rust-preventing treatment” where the amount of zinc and nickel to less than 400 ppm – [0295]-[0296] )
	laminating the substrate with the copper foil with the laminating surface facing the substrate ([0293], [0341]).

As to claim 3, Ishii discloses an epoxy resin substrate ([0329]).

As to claim 4, Ishii discloses wherein the substrate is made of polyimide ([0329]).

As to claim 5, Ishii discloses providing an adhesive layer to bond the copper foil and the substrate to each other ([0297] “silane coupling treatment”).

As to claim 6, Ishii further discloses wherein the substrate is directly bonded to the copper foil (via laminating step above since any treatments provided, i.e. the silane coupling treatment are a part of the cooper foil).

As to claim 7, Ishii further discloses etching the copper foil to form a wiring layer ([0345], [0349], [0351], [0388]).

As to claim 8, Oguro discloses using the method for making printed circuit boards and flexible circuit boards ([0388]). 

Claims 1 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arai et al (US 2011/0262764 A1).
As to claims 1, Arai discloses  a method of manufacturing a copper foil for high frequency transmission (Abstract), comprising: 
	producing a raw copper foil having a predetermined surface by an electrolyzing process ([0032] disclosing common electrolytic raw foil, double sided flat electrolytic raw foil, and ultrathin raw copper foil); 
	forming a roughened layer on the predetermined surface of the raw copper foil, wherein the step of forming a roughened layer further includes an arsenic-free electrolytic roughening treatment ([0035] copper-cobalt-nickel alloy plating as the roughening treatment)  and an arsenic-free electrolytic surface protection treatment ([0055] “cobalt-nickel- a;;pu [;ated ;auer); and 
	forming a surface treatment layer on the roughened layer, wherein the surface treatment layer is made of a material including at least one non-copper metal element, and the concentration of the non-copper metal element is smaller than 400ppm ([0067] “zinc-nickel alloy plated layer” where the amount of zinc and nickel to less than 400 ppm – [0067] which further reads on instant claims 4 and 5).  
	laminating the substrate with the copper foil with the laminating surface facing the substrate ([0027],[0068]-[0070] ).

As to claim 4, Arai discloses using polyimide as the resin substrate ([0016]).

As to claim 5, Arai discloses providing an adhesive layer to bond the copper foil and the substrate to each other ([0026], [0098]-[0100]).

As to claim 6, Arai further discloses wherein the substrate is directly bonded to the copper foil (via laminating step above since any treatments provided, i.e. the silane coupling treatment are a part of the cooper foil).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Oguno further in view of Clouser et al (US 6,132,887).
As to claim 12, Oguno fails to explicitly disclose a ten point height of irregularities of the laminating surface is 2 to 3 m; and the copper foil is heated under 200°C for 2 hours, and has a resistance value of less than 0.16 106P000872US.DIV24ohm-gram/m2.	
	Clouser further discloses treatment at 177°C increases to about 5 microns (col. 3 lines 47-55).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the heat treatment of Clouser in the method of Oguno, because it allows for high fatigue ductility (Clouser col. 2 line 66) and endure more flex cycles (Clouser col. 5 lines 60-65).
	As to the properties of “a ten point height of irregularities of the laminating surface is 2 to 3µm” and “has a resistance value of less than 0.16 106P000872US.DIV24ohm-gram/m2.” are determined to be properties of the structure as formed via the actual physical manipulations steps as instantly claimed and thus deemed to be met as the combined process of the prior art satisfies the instant claim limitations thus the as formed products possess the same properties. See MPEP 2112.01 and 2113 II.


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Arai.
As to claim 9, Arai discloses wherein the step of forming a surface treatment layer includes: performing a heat-resistant plating treatment to form a zinc alloy heat-resistant layer ([0075]), wherein the first plating solution composition of the heat-resistant plating treatment includes zinc from 1 to 4 g/L ([0074]) and nickel form 0.3 to 2.0 g/L ([0075]), and the current density in performing the heat-resistant plating treatment is 0.4 to 2.5 A/dm2 .([0077]) which all overlap the instantly claimed ranges and thus prima facie obvious to use a value within said range and optimize based on the desired alloy composition of the constituents o the bath. See MPEP 2144.05


As to claim 10, Arai further discloses wherein the roughening plating bath of the arsenic-free electrolytic roughening treatment and the curing plating bath of the arsenic-free electrolytic surface protection treatment are arsenic-free plating baths (see citations above), and the temperature of the roughening plating bath of the arsenic-free electrolytic roughening treatment is between 20 to 40°C ([0045] which falls within currently claimed range), and the current density is between 15 to 40 A/dm2 ([0046] which falls within the currently claimed range) and the temperature of the curing plating bath of the arsenic-free electrolytic surface protection treatment is between 50 to 70°C ([0064] which overlaps the currently claimed range and thus prima facie obvious), and the current density is between 2 to 9A/dm2.([0064] which overlaps the currently claimed range and thus prima facie obvious).

Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Oguro in view of DiFranco et al (US 5,431,803)
As to claims 11, Oguno discloses forming columnar crystal grained copper foil ([0036]) but fails to explicitly disclose producing a raw copper foil further comprising: applying an electric current to an electrolyte, and the electrolyte includes copper ions 50 to 90 g/L, sulfuric acid 50 to 120g/L and chloride ions with a concentration of less than 1.5ppm.
	DiFranco discloses producing a raw copper foil (Title) comprising columnar grains (Abstract) further comprising: applying an electric current to an electrolyte, and the electrolyte includes copper ions 80 g/L, sulfuric acid 80 g/L and chloride ions with a concentration of less than 1.5ppm (col. 10 lines 35-42 1-A as required by instant claim 10) with a temperature of 54.4°C (col. 10 line 37 as required by instant claim 11) and initial grain size of up to 10 micrometers (Abstract as required by instant claim 11).
	Thus, it would have been obvious to one of ordinary skill in the art to have used the method of forming a raw copper foil with columnar grains as taught by DiFranco in the method of Oguno because lower chloride levels allow for easier bath control, longer drum and equipment life, and no porosity, and few pits in the foil (col. 9 line 44-col 10 line 13 DiFranco).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/Primary Examiner, Art Unit 1795